Title: From Abigail Smith Adams to Harriet Welsh, 1 January 1817
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					
					Janry 1st 1817
				
				Many happy returns of the Season dear Harriet is wished you by your Friend, who you know would rejoice to see you at Quincy, but the Gay parties in Boston, must have more charms for the young and Beautifull, than the Sombre & dreary view of a dead & brown carpet which covers the Earth at present, & the leafless Trees, so naked and bare. I want to see it put on the white mantle, so emblamatical of innocence—but we are in some measure compensated by the fine weather. I want to come into Town while it lasts, but my Coachman is in “durance vile” and will not be liberated for some time.Susan has been sick ever since she was in Town. She was not fit to have left home when she sat out her face was very much swelld, and an additional cold settled there and produced a fever. She is better, but still tied up, and has been obligd to Submit to medicine—I Send you the Letters which you request if they are not all you want, the others have gone a journey—I have a Letter from W S Smith his House has been haunted, and he obliged to call in the civil Authority to exorcise the demon before she could be cast out.Mr Adams waits.
				
					
				
				
					2 Skains of Twist like the velvet for Susan
				
			